              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 CHERYL BOGACKI,

                      Plaintiff,
                                                  Case No. 18-CV-1254-JPS
 v.

 RETRIEVAL-MASTERS CREDITORS
 BUREAU INC.,                                                     ORDER

                      Defendant.


       On August 14, 2018, Plaintiff filed this action alleging violations of

the Fair Debt Collection Practices Act. (Docket #1). On November 15, 2018,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Cheryl

Bogacki and Defendant Retrieval-Masters Creditors Bureau Inc. entered

into a stipulation to dismiss with prejudice all claims in this action, each

party to bear its own costs. (Docket #10).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation of dismissal (Docket

#10) be and the same is hereby ADOPTED; this action be and the same is

hereby DISMISSED with prejudice, each party to bear its own costs.

       Dated at Milwaukee, Wisconsin, this 19th day of November, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
Page 2 of 2
